Citation Nr: 1436376	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  08-28 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to March 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In April 2009 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.

When the case was previously before the Board in October 2009 it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection for bilateral ankle disability.  Service treatment records show that the Veteran reported having injured his ankles in 1957, years prior to service.  The January 1964 pre-induction examination report notes normal feet and lower extremities.  The November 1964 induction report of medical history notes that the Veteran specifically denied arthritis and bone, joint, or other deformity.  Service treatment records dated in February 1965 show that the Veteran sought treatment for ankle swelling.  X-rays revealed, among other irregularities, at least two loose bodies in the left ankle joint and an old chip fracture in the right ankle joint.  In February 1965 the Veteran requested discharge based on a physical disability.  He signed a DA Form 1049 which stated that his physical disability was considered to have existed prior to entrance on active duty and appeared to be not incident to, or aggravated by, prior or subsequent military service.  The Veteran's clinical evaluation upon separation noted degenerative changes in both ankle joints secondary to trauma existing prior to service.  

At the Board videoconference hearing, the Veteran indicated that although he hurt his ankles in 1957 before service, he did not see a doctor after 1957 when the injury first occurred, until the time he sought treatment for his ankles in service.  In a February 2011 statement, the Veteran specifically stated that his ankles never bothered him before service, but that he began having problems with them during service and has continued to have problems with them ever since.  

In October 2009, the Board remanded the Veteran's claim in part to schedule the Veteran for a VA examination to determine if he has a right and/or left ankle disability, and to determine the etiology of any such disability.  The examiner was requested to provide an opinion concerning whether it is at least as likely as not that the Veteran has a current ankle disability related to his military service, to include whether any preexisting ankle disability was aggravated by active service.  

The Veteran underwent a VA examination in June 2010.  The report of that examination shows that the Veteran has a current diagnosis of degenerative changes to both ankles.  The examiner noted that according to the Veteran's service treatment records, he sustained sprains to both ankles prior to joining the service.  The examiner also opined that although the Veteran currently denied this, if the Veteran had reported the previous ankle sprains as he did in fact report in service in 1965, it is likely that such sprains had occurred.  The examiner further noted that X-rays in service revealed changes that were felt to be consistent with old traumas.  Therefore, the examiner opined that the bilateral ankle condition was a preexisting condition and is "less than likely related to his time in the service."  The examiner noted that the Veteran was in service for four months and reported increased bilateral ankle pain; however, the examiner stated that it is impossible to state if the ankle condition was aggravated by his time in service without resorting to mere speculation.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Initially, the Board notes that the VA opinion that the bilateral ankle condition is "less than likely related to his time in the service" does not comport with the evidentiary standard required and as instructed in the Board's remand, namely "at least as likely as not."  Moreover, the examiner provided no rationale for the stated opinion.  Notably, the examiner did not address the Veteran contentions that he has had ankle problems ever since service, whereas prior to service he had very few, if any, problems with his ankles and he did not seek medical care for his ankles after the initial injury occurred until he was in service.

The examiner also offered no reason why it would be speculative to provide an opinion as regarding aggravation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board recognizes that an examiner's conclusion that an etiological opinion is not possible without resort to speculation is a medical conclusion just as much as a conclusive opinion.  However, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who conducted the June 2010 VA examination and ask that an addendum opinion be provided.  Specifically, the examiner is asked to provide an opinion as to whether clear and unmistakable evidence of record establishes that bilateral ankle disability preexisted military service, and, if so, whether clear and unmistakable evidence of record establishes that such bilateral ankle disability was NOT aggravated by service.  The clear and unmistakable evidence relied upon must be identified.  In this regard, aggravation is characterized by an increase in the severity of a disability during service, that is not due to the natural progress of the disease and the underlying condition is worsened. 

If the examiner cannot state clearly and unmistakably whether the Veteran's bilateral ankle disability both pre-existed service and was NOT aggravated by service, then the examiner must take as conclusive fact that the Veteran was sound on entrance into military service with respect to a bilateral ankle disability.  If such is the case, then the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently-diagnosed bilateral ankle disability is due to or the result of military service, to include the repetitive and exertional physical activity undertaken during training.  The examiner should also discuss the Veteran's lay evidence as to continuity of ankle symptomatology since service, as well as the post-service private medical evidence.

A complete rationale for all opinions must be provided, citing to claims file documents as appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

If the June 2010 VA examiner is unavailable, forward the Veteran's claims file to another VA examiner of the appropriate expertise for the requested opinions.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought is not granted, issue another supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



